787 F.2d 589
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CLARENCE CORETHERS, Plaintiff-Appellant,v.CLEVELAND POLICE DEPT. 4TH DISTRICT; JOHN T. CORRIGAN,PROSECUTOR; GRAND JURY 12 PANEL; MARVIN LACY,Defendants-Appellees.
85-3949
United States Court of Appeals, Sixth Circuit.
3/14/86

APPEAL DISMISSED
N.D.Ohio
ORDER
BEFORE:  ENGEL, MILBURN and RYAN, Circuit Judges.


1
This matter is before the Court upon consideration of appellant's motions for appointment of counsel, and appellees' motions to dismiss.  Appellees contend that the appeals should be dismissed for lack of urisdiction because the notices of appeal were filed late.  Appellant has responded in opposition to the motion to dismiss.


2
It appears from a review of the records that judgments were entered on August 1, 1985.  On August 14, 1985, appellant served a motion for leave to amend complaints, reconsideration, and objections to dismissal.  This motion is in essence a motion to amend pursuant to Rule 59(c), Federal Rules of Civil Procedure.  Smith v. Hudson, 600 F.2d 60, 62 (6th Cir. 1979).  As such, it was timely served and tolled the running of the appeals period.  Rules 6(a) (eff.  August 1, 1985) and 59(e), Federal Rules of Civil Procedure; Rule 4(a)(4), Federal Rules of Appellate Procedure.  Appellant filed his notices of appeal on November 8, 1985.  The August 14 served motion appears to be still pending in district court.  Rule 4(a)(4), Federal Rules of Appellate Procedure, provides that a notice of appeal filed before disposition of a timely Rule 59 motion shall have no effect.  A new notice of appeal must be filed within the prescribed time from entry of the order disposing of the Rule 59 motion.  The November 8 notices of appeal are of no effect.  Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).  The Court is without jurisdiction to entertain the appeals.


3
It is ORDERED that the motions for appointment of counsel are denied.  It is further ORDERED that the appeals be and are hereby dismissed.  Rule 9(d)(1), Rules of the Sixth Circuit.